Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
-Species A of claims 1, 20, 37, 39 & 21-24
-Species B of claims 1, 20, 37, 39 & 25-28
-Species C of claims 1, 20, 37, 39 & 29-33
-Species D of claims 1, 20, 37, 39 & 34-36
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 20, 37 & 39.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
-Species A of claims 1, 20, 37, 39 & 21-24, drawn to a special technical feature of a sensing function configured “to determine the plurality of communication performance metrics associated with the plurality of access points with: determining a communication performance metric for each of active radio interfaces and active stations associated with the plurality of access points, based on raw network data obtained from the plurality of access points via sensing”(claim 21){Sensing 210-Fig.2 & ¶0059, publication of this instant application, US 2021/0274364 A1}, classified in CPC H04L 43/10.

-Species B of claims 1, 20, 37, 39 & 25-28, drawn to a special technical feature of a perception function configured “to determine the plurality of communication performance metrics with determining a key performance indicator including one or more of: channel utilization; an activity factor; a retry rate; a packet error rate; a received signal strength indicator, RSSI; or an end to end user goodput; and to determine the plurality of communication performance problems to be solved for the plurality of access points with: detecting communication performance problems for respective active radio interfaces associated with the plurality of access points based on at least one of: average channel utilization; the number of active terminal devices associated with a radio interface; the number of active access points associated with a radio interface; the number of terminal devices associated with a poor received signal strength indicator” (claim 25); and “the number of access points associated with a poor received signal strength indicator; the number of terminal devices associated with a good received signal strength indicator, a high error rate and a high retry rate; or the number of access points associated with a good received signal strength indicator, a high error rate and a high retry rate”(claim 27){Perception 220-Fig.2 & ¶0063-¶0079, publication of this instant application, US 2021/0274364 A1}, classified in CPC H04W 72/085.

-Species C of claims 1, 20, 37, 39 & 29-33, drawn to a special technical feature of a reasoning function configured “to determine an optimization strategy for an access point of the plurality of access points based on the plurality of communication performance problems with: determining a priority for solving each of the detected communication performance problems; and based on the determined priority, determining an optimization strategy to be applied with an access point of the plurality of access points for solving a detected communication performance problem”(claim 29){Reasoning 240-Fig.2 & ¶0080-¶0083, publication of this instant application, US 2021/0274364 A1}, classified in CPC H04W 72/10.
-Species D of claims 1, 20, 37, 39 & 34-36, drawn to a special technical feature of an action optimizer function configured “to apply the determined optimization strategy with: determining an optimization action to be executed with the access point to apply the optimization strategy; and causing the access point to execute the determined optimization action”(Claim 34){Action Optimizer 280-Fig.2 & ¶0091, publication of this instant application, US 2021/0274364 A1}, classified in CPC H04W 24/02.

Species A-D lack unity of invention because even though the inventions of these groups require the technical feature of “a processor, a non-transitory memory including computer program codes, the memory and the computer program codes are configured to”, this technical feature is not a special technical feature as it does not make a contribution over the prior art because this feature is well known in the art for implementing software/hardware.  Also, each species recites a special feature, which is different from each other and are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations A, B, C & D have separate utilities, which corresponds to different underlined utilities as set forth as above.

A telephone call was made to Mr. Harrington on 2-14-22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464